FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 6, 2022

                                     No. 04-22-00782-CR

                       EX PARTE Fabian Daniel MORALES-ROCHA

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 11058CR
                           Honorable Tully Shahan, Judge Presiding


                                        ORDER
         On November 21, 2022, the court reporter filed a notification of late record stating the
reporter’s record had not been filed because appellant did not make a written request for it. We
therefore ordered appellant to provide written proof to this court showing he served the court
reporter with a written designation of the specific proceedings for which he requests a record.
On November 28, 2022, appellant responded to our order and indicated he would not be
requesting a record. At this time, the appellate record is complete. Accordingly, the appellant’s
brief is due by December 27, 2022. See 4th Tex. App. (San Antonio) Loc. R. 8.2.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court